 HARRISON IRON& METAL COMPANY581APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Local Union No. 144,InternationalBrotherhood of Painters,Decorators and Paperhangers,AFL-CIO,and LocalUnion No. 1221,International Brotherhood of Painters,Decorators and Paper-hangers,AFL-CIO,or any other labor organization,by discriminating as to thehire, tenure,or any other term or condition of employment of any of ouremployees.WE WILLNOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,of assist a labor organization,to bargain collectively through a bargaining agentchosen by themselves,to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection;or to refrain fromany such activities(except to the extent that the right to refrain is limited by thelawful enforcement of a lawful union-security requirement).WE WILL pay Carl Dobrosky,Anthony Kowaleski,Steve Odolecki,DonaldLindson,Fred Keckses, Carl Lauffenberger,Angelo Palmerini,Steve Borisewski,and John Uzar for any loss of wages suffered by each of them because of ourdiscrimination against them.All ouremployees are free to become or remain,or to refrain from becoming orremaining,members of any labor organization.DAVID FRIEDLAND PAINTING Co , INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 614National Newark Building,744 Broad Street, Newark,New Jersey,Telephone No.$45-3088.Harrison Iron &MetalCompanyandGeorge Robert Young,Otis Reams, George Oliver, John Gandy and Woodrow Bar-field.CasesNos.7-CA-5088,7-CA-5088-2,7-CA-5088(3),7-CA-5088(4), and 7-CA-5088(5).May 2, 1966DECISION AND ORDEROn January 26, 1966, Trial Examiner Arthur Christopher, Jr.,issued his Decision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that those allegations be158NLRB No. 61. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismissed.Thereafter, the Respondent filed exceptions and a sup-porting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. TheBoard has considered the Trial Examiner's Decision, the exceptionsand brief, and the entire record in this case, and hereby adopts thefindings,2 conclusions, and recommendations of the Trial Examiner.3[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[Add the following to paragraph 1(c) and to the last full para-graph of the notice :[", except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959."[The Board dismissed the complaint insofar as it alleges unfairlabor practices not found herein.]1 Respondent's request for oral argument is hereby denied, as the record and brief ade-quately present the issues and positions of the parties.In adopting the Trial Examiner's finding that employees Young, Reams,Oliver, andBarfield were discharged in violation of the Section 8(a) (3) of the Act, we do so onthe basis of the Trial Examiner's finding that in discharging these employees,the Re-spondent was principally motivated by antiunion considerations.Such finding is sup-ported by the following evidence in the record:On learning that Reams was interested inthe Union,Respondent's supervisor Batey told Reams that". . .if you mess around withthe Union you aren't going to have no job," and,when Superintendent Fry learned thatReams and other employees had joined the Union,he told them that "[y]ou don't haveno . . . job. You just signed yourself out of a . . . job."When,as here,such expres-sions are evoked in a context of union organizational efforts,and the discharges in factstem from the employees'support of the Union,or from a belief of such support,theonlyreasonable conclusion to draw is that such discharges were discriminatorily motivated.8 Since the facts herein do not involve a plant shutdown and cessation of business. wefindTextileWorkers Union of America v. Darlington affg.Co., 380 U.S. 263, inapplicable.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding was heard beforeTrialExaminerArthur Christopher,Jr., inDetroit,Michigan,on July 8, 1965, on complaint of theGeneral Counsel andanswer of Harrison Iron& Metal Company,hereincalled the Respondent.'Theissues litigatedwere whether the Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended.At thehearing all parties were1 The charges herein were filed, respectively,by George Robert Young,Otis Reams,George Oliver,John Gandy,and Woodrow Barfield on March 3,16, and 26, April 16, andMay 5, 1965. HARRISONIRON & METAL COMPANY583represented by counsel, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, to present evidence, and to file briefs.At theclose of the hearing the Respondent argued orally and thereafter both the GeneralCounsel and the Respondent submitted briefs.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, an Illinois corporation with its principal office and place of businesslocated at Chicago, Illinois, is engaged in the dismantling and wrecking of variousstructures and buildings.On all dates material herein the Respondent maintained atemporary office located at Detroit, Michigan, for the purpose of supervising itsdismantling operations described hereinafter.During the 12-month period whichended on April 30, 1965, a representative period, the Respondent, in the course ofitsbusiness enterprise, rendered services to the Michigan Consolidated Gas Com-pany, in the Detroit area, which the Respondent admits was valued in excess of$50,000.Michigan Consolidated Gas Company is a public utility whose gross rev-enue exceeds $200,000 annually and, in the course of its operations, receives naturalgas in Michigan annually valued in excess of $50,000 directly from sources outsidethe State of Michigan.I find that the Respondent is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.H. THE LABORORGANIZATION INVOLVEDIt is stipulated,and I find, thatLocal 334,InternationalHod Carriers,Buildingand Common LaborersUnion of America, AFL-CIO,hereinafter called the Union,is a labor organization within the meaningof the Act.III. THE UNFAIR LABOR PRACTICESA. The issuesThe principalissuesin this proceeding are whether the Respondent violated Sec-tion 8(a)(1) of the Act through the alleged conduct of Samuel Fry, its Superintend-ent andan admitted supervisor, interrogating employees on November 16, 1964, asto whether they had joined the Union and his alleged threatening them with loss ofemployment if they in fact had joined the Union, and through the alleged conductof Fry, on or about November 27, 1964, interrogating Respondent's employees asto theirunion membershipand activities and telling them that the layoff thatoccurred that daywas dueto the Union seeking to represent the Respondent'semployees; and whether the Respondent violated Section 8(a) (3) and (1) of theAct through the alleged discriminatory discharges of George Robert Young, OtisReams,George Oliver, and Woodrow Barfield, on or about November 27, 1964, andJohn Gandyon orabout November 14, 1964, and its subsequent failure and refusalto reinstatethe aforementionedemployees to their former or substantially equiva-lent positions because they had joined the Union or engaged in union or other pro-tected concerted activity.B. The factsAs a result of its low bid, the Respondent was awarded a contract by MichiganConsolidated Gas Company of Detroit, Michigan, to dismantle several obsolete gasstorage tanks formerly used by the latter company for the storage of gas.Thesetanks were located at Lynch Road, hereinafter referred to as the Lynch Road orairport job; at Melvindale and at Dubois-Newton Streets or the St. Auburn-Newtonproject in Detroit, Michigan.At the latter operation the Respondent maintained itstemporaryheadquarters.Samuel Fry, as shown above, served as superintendent ofthe projectsand maintainedhis headquarters at the Dubois-Newton operation butvisited each of the other operations on a daily basis.Fry reported to Stanley Harri-son, presidentof theRespondent,who maintained his office at the Chicago head-quarters.According to Fry's testimony, no supervisors or foremen were employedfor any ofthe dismantlingjobs which included two tanks at the airport site and oneeachat the othertwo locations.Becausea resolution of the issues involved herein :584DECISIONS OF NATIONAL LABOR RELATIONS BOARDare in part dependent thereupon, I shall first consider whether William Batey,assigned as a burner at the airport project, was a supervisor within the meaning of'the Act at all times material herein.Batey, according to the testimony of Stanley Harrison, was paid between $4.50and $5 an hour, an amount substantially higher than that normally received by aburner which under the union scale prevailing in the Detroit area was approximately$3.75 per hour.Harrison testified that Batey was paid the substantially higheramounts because of the hazardous character of his work.He was required to workon a tank approximately 350 feet above the ground.On all dates material herein,Batey had 12 men working under him at the airport site, including both burners andlaborers.Otis Reams, one of the alleged discriminatees, credibly testified that about 2 or 3days after he was employed Fry introduced him to William Batey as his foreman.Fry stated "This guy here will be your foreman, so you all cooperate and you willget along with him."According to Reams, Batey issued instructions to him as wellas to the other laborers except when Fry himself was present on the project sitewhich occurred once each day. In this connection, Reams said that Fry's visit to thejobsite varied from less than a couple of hours to a half day and sometimes a full,day.Batey instructed Reams, along with the other laborers, as to how to load the,trucks and remove the residue tar which was taken from the tanks in the dismantlingprocess.He issued general instructions with respect to Reams' job performance and.assigned him to different tasks.Reams testified that at the airport site except whenFry visited, no one was directly over Batey.According to Reams, Batey also hadthe authority to grant employees time off.He further testified that Batey wasinstrumental in having two or three employees fired.Reams stated "He told themon the job that you won't come back tomorrow," and the employees in question didnot report the following day.George Oliver, another alleged discriminatee who likewise was a laborer, sub-stantially corroborated the testimony of Reams.He also worked for a period at,the airport site where he performed general laborer's work such as loading brick,holding the water hose to minimize possible fire danger, and carrying steel from thepoint of dismantling to a point where it could be lifted by the crane.Oliver credibly-testified that Batey granted him time off and also corroborated Reams' testimonythat Fry introduced Batey to the assembled group telling them that Batey would betheir foreman and that they should get along with himSamuel Fry denied that he had introduced Batey as foreman to any employees.Fry stated that all the projects were directly supervised by him and that he visitedeach location each day for a period extending from 3 to 4 hours, on some days he-spent the whole day at a particular project. In this respect it should be noted thattheMelvindale project was located about 12 miles from the St. Auburn-Newtonproject and the airport project was located 6 or 7 miles from St. Auburn-Newton,in the opposite direction from Melvindale.This necessitated Fry traveling eachday a distance of approximately 18 or 19 miles in order to visit each project.Onthe dates material herein, two tanks were in the process of being dismantled at St.Auburn-Newton; one at Melvindale; and one at the airport project.I accept the testimony of Reams and Oliver concerning the authority of Batey as'being the more reliable and trustworthy than that of Fry.2Accordingly, I find thatBatey's direction of, and his recommendations concerning, the other employees onhis project constituted responsible direction and making of effective recommenda-tions, respectively, within the meaning of Section 2(11) of the statute. I thereforefind and conclude that he was a supervisor within the meaning of the Act on all,dates material herein.The five alleged discriminatees, among others, were hired to perform common'laborer work at the aforementioned projects in the Detroit area.George RobertYoung was hired on or about October 5, 1964; Reams was hired on or about'September 22, 1964; Oliver was hired on or about October 2, 1964; John Gandywas hired on or about October 25, 1964; and Woodrow Barfield was hired on orabout October 19, 1964.These employees performed duties such as removing wooddebris, bricks, tar residue, and scrap iron from the tanks and carrying, such materials9 Fry did notimpress meas being a very trustworthy witness.His memory was verypoorwhen asked on both direct and cross-examination to furnish such significant detailsas the approximate time the contract between the Respondent and the Union, discussedhereinafter, was signed ; or how many employees the subcontractor had on the St. Auburn-Newton project ; or the time of the month that he first saw Charles Weems, the Union'srepresentative. HARRISON IRON & METAL COMPANY585to pointswhere it was within reach of cranes.They also were engaged in the scrap-ing of tar from the sides of the tank walls.Young credibly testified that when hewas hired Fry told him that the project would probably last through the summer of1965.Barfield credibly testified that when he was hired Fry told him the job prob-ably would last until Easter, 1965.Oliver likewise credibly testified that ForemanWilliam Batey told him about the time he was hired that the job would last "sometime until the middle of the summer [1965]."Each of the aforementioned employ-ees was hired at a rate of $2.25 an hour.Otis Reams testified that when he commenced working he was assigned to theairport jobsite, where he performed general laborer's duties.Reams testified thatForeman Batey, on the occasion of the first visit by the union representatives to theRespondent's airport project, told the employees "if you guys want to work, themunion guys keep coming in here.All you got to do is step inside the tank and stayhere until I go talk with them and get them to leave and then you'll go back towork . . . if you mess around with the Union you aren't going to have no job."Reams stated that he, along with the other employees, hid in the tank about threeor four times when union representatives visited the job, including the instance men-tioned above.George Oliver substantially corroborated Reams' testimony.About 5 weeks after Reams was on the job the project was again visited by arepresentative of the Union inquiring whose job was being performed at the site.Despite Samuel Fry's admonition that the employees should not tell the union rep-resentatives whose job it was, Reams told the union agent that it was the Respond-ent's job.He also told the agent that his salary was $2.25 per hour whereupon therepresentative replied that the job should pay $3.50 per hour. Thereafter the repre-sentative asked the name of the foreman and Reams pointed out Batey as the fore-man on the job. The union representative thereupon requested that the job shouldbe stopped and everyone ceased work.He talked to Batey and the two made a tele-phone call. About 20 minutes later the union agent told the employees that theycould resume work, and that his fieldman would "take care of this business" whenhe returned from vacation.Reams thereupon asked the union representative toleave his card.The latter departed after assuring the employees that in the futurethey would obtain $3.50 per hour and any backpay that was due them. CharlesWeems 3 credibly testified that he made his first contact with Respondent's employeesin the fall of 1964 at the airport jobsite.His contact was made as a result of infor-mationfurnished by another business agent who had visited the site earlier to inquireabout the Michigan Consolidated Gas Company job.Weems asked the employeesif they were interested in joining the Union.Subsequently a number of them,including Young, Reams, and Oliver signed checkoffs.The next day, after signing the union card, Reams observed Fry talking to severalemployees at the St. Auburn-Newton jobsite.Thereafter Fry asked Reams "didyou sign for the Union too."Reams replied that he had and Fry answered "Youdon't have no f-g job. You just signed yourself out of a d-d job." Theother employees, who apparently were within the immediate vicinity, commentedyou guysain'tgoing to have no f-g job for signing that union." Later, onNovember 27, Reams was told by Fry at the St. Auburn-Newton office that he waslaid off.At that time, he was accompanied by George Oliver and Fry handed bothReams and Oliver their checks and said "That's all for you guys for awhile. I triedto deal with that big son-of-a-b-h and I just couldn't." Fry also stated "if Icould deal with him I would keep you guys working for $2.25 . . but I couldn'tdeal with him.I might give you a ring later."Fry added that he could not paythe Union's scale of $3.57 an hour.Reams departed thereafter and was not calledback to work after his termination.After his termination Reams visited the union hall where he complained to theunion representatives about his discharge.There he was told by Charles Weems,the union representative, that the latter would see Fry but he did not know whetherReams would be put back to work.Weems said that he had another job for Reamsat another location.The other representatives at the union hall said that they wouldgo out and talk to Fry and "We would try to scare it out of him, make him pay$3.57 an hour, what the union scale called for."5 The General Counsel in his brief called attention to the fact that the record In-advertently showed the name of Charles Weems as "Charles Reams." In the circum-stances and on the basis of personal notes made at the bearing by the Trial Examiner, Ihereby correct the record to reflect the correct spelling as "Charles Weems "Accord-ingly, wherever the record refers to the union representative as "Charles Reams," It herebyIs corrected. °586DECISIONS OF NATIONAL LABOR RELATIONS BOARDReams testified that at the time of his termination on November 27 the work hadnot been completed at the airport project.On the same day that he was laid off thetop of the tank had been dropped but the sides had not yet been dismantled. Severaldays later Reams returned to the project to talk to Superintendent Fry.Reamsstated that he observed four or five men working on the job on that occasion.Hecould not ascertain whether they were burners or laborers but he did observe thatsome were loading trucks and others were "pulling lumber out of the tank."Reamsstated that he had previously worked with the same employees.George Robert Young credibly testified that he was employed by the Respondentfor the job of torch cutting.He worked at several of the projects, including theairport jobsite where, in addition to cutting work, he also engaged in the removal of-wood debris from the tank.Young corroborated Reams' testimony that while at-the airport job he had contact with Charles Weems, the union representative. Young-testified that four or five employees talked to Weems and expressed their interest in-joining the Union after Weems told them that their pay should have been $3.75 forburners and $3.57 per hour for laborers.He signed a union authorization cardabout a week or two before November 27, the date he was terminated.At thattime Fry told Young that he probably would be called back in about a week or so.Young testified that as suggested by Fry he contacted him about a week or two.laterbut was not reemployed.Young also testified that on the occasion of his layoffFry stated 'The Union is going in and I'm not going to be able to pay you fellowsunion wages ... I will have to lay you off until I see what the Union is going to do."Young stated that he believed that his work was satisfactory as the acting foremanat the jobsite located at Dubois adn Newton told him that he was a very good metalcutter.There had been no complaints about his work throughout the tenure of hisemployment by the Respondent.He signed a check-off authorization card with theUnion approximately a week after he was contacted by Weems.Young testifiedthat after he had been contacted by Weems in early November 1964, Young toldFry that he had talked with the Union.When he went to the office after havingbeen summoned by Fry at the time of his layoff, the latter said "well you fellows letthe Union do you out of a job." Fry had asked him earlier "Have any of you fel-lows signed with the Union?"Young replied that he did not know how many peoplehad signed, or had been contacted by the Union.Young returned to see Fry afterhis termination and sought reinstatementbut Frytold him that he would have towait.On a second occasion while he was talking with Fry seeking reemploymentFry told him that in a week or two the Respondent would be able to hire him back.He was not subsequentlyrehired.George Oliver, also a laborer, worked only at the airport jobsite during the periodof his employment, performing general laborer work.He corroborated the testi-mony of Reams and Young, and stated that he was contacted by Charles Weems andsigned a union authorization "between 2 or 3 weeks" before his layoff, whichoccurred on November 27, 1964.He also affirmed Reams' testimony that Fryasked individual employees whether they had signed union cards and asked him thesame question the day after he had signed a card and be replied in the affirmative.Superintendent Fry commented, "you people signed away your job because I can'tafford to pay you laborers' union scale. I'd rather hire burners and make laborersout of them, too."At the time he was laid off Fry told Oliver, as he did severalother employees, that he could not get through to the union representative andpromised that if he could get "next to him" that he would put him back to worklater.He also reiterated his preference for employing burners and having the burn-ers perform laborers' duties rather than to engage laborers at the scale insisted uponby the Union.After his termination Oliver talked to Fry about reinstatement andFry told him that he could not put him back to work because he was not able to"get through to the union man."Oliver returned later but was not reemployed.Oliver stated that at the time be was at the airport jobsite there was no other con-tractor engaged in removing tar from the tanks.Oliver testified that after his termi-nationwhile visiting the jobsite he observed several burners who were performingthe work formerly done by laborers.He also substantiated Reams' testimony thatat the time of his termination the sides of the tank located at the airport projectwere still standing.He also had observed the tanks at the St. Auburn-Newton job-siteand noted that the shell of one tank was standing at that time, although one hadbeen dismantled and only its frame was left.Woodrow Barfield was likewise employed by the Respondent as a laborer andworked at several of the jobsites including the airport.Barfield testified that about2 weeks prior to his termination Superintendent Fry told him that the Union wascoming in.Fry added that "maybe [the Respondent] would let me go if the Union HARRISON IRON & METAL COMPANY587comes in."Fry stated that he was attempting to work outan agreementwith theUnion in order to continue to pay the laborers $2.25 an hour.On a prior occa-sion Fry had asked Barfield if he weregoingto join the Union and the latter replied"yes."Barfield, however, didnot sign anauthorization card with the Union nor didhe inform Fry that he had not signed such a card. On November 24, the date of hislayoff, Barfield was told by Fry "well I got to let you go because of the Union ...I cannot afford to pay $3.57 to a laborer unless he is an all around man; able to burnand other work." Fry suggested that if Barfield could talk to the union representa-tive and work out an agreement that perhaps the Respondent could use him. There-after Barfield returned to the jobsite and talked to Fry about his reemployment butwas not reemployed.Fry said that he was unable to work out an agreement withthe Union.Barfield testified that on a return visit to the jobsite he observed that thework he formerly performed at the time was being done by another employee-aburner who had worked with Barfield, before his discharge.John Gandy likewise was employed as a laborer by the Respondent.Gandy didnot talk to any of the union representatives when they called at the jobsite, nor didhe sign a union authorization card.He worked only a week or two after the initialappearance of theunionrepresentatives on the job and was laid off by Superintend-ent Fry on October 16, 1964.According to Gandy's testimony, Fry at that timestated that "the Union was coming in and he had to lay me off for awhile ... prob-ably a week or two." Gandy returned to the jobsite several times but was told byFry there was no work available at that time.At no time did Gandy discuss withFry the question of whether or not he had signed a union authorization card .4Superintendent Samuel Fry denied that any of the five alleged discriminatees haddiscussed their union activities or affiliations with him on or about November 1,1964.He also denied the testimony of Reams, Young, and Oliver that they hadinformed him that they had signed union cardsFry likewise denied making anythreats to fire any of the aforementioned men if they joined the Union, and deniedengaging in any discussion of the Union that they attributed to him. In this con-nection Fry testified that he first learned that his employees had joined the Unionwhen Charles Weems came to Fry and told him that "some of my men" had joined.Fry denied that he had any conversation concerning the Union with Gandy onOctober 16, 1964, at the time Gandy was laid off. Fry stated that he told Gandythat he had no more work for him, and that Gandy was not later replaced on thejob.Fry gave similar testimony with respect to Reams.He testified that whenReams was laid off on November 27 he had no conversation whatsoever with himconcerning the Union.According to Fry, Reams likewise was laid off because oflack of work.Fry also testified that no one was hired to replace Woodrow Bar-field.As to George Oliver, Fry similarly testified that Oliver was not replaced whenbe was laid off on November 27, 1964. Fry stated that Young likewise was notreplaced.He also denied telling Young how long the job would last. In connec-tion with the question as to whether the Respondent hired any replacements for thealleged discriminatees, Fry testified that the Respondent hired burners after Octo-ber 1, 1964, but hired no laborers.He reiterated his prior testimony with respectto several of the other alleged discriminatees, and stated that Young and Reams werelaid off by the Respondent because the latter had no more laborer's work for them,although their work as laborers was satisfactory.5Fry testified that after the contract was signed on November 23, 1964, he calledthe Union whenever he needed men and the Union in turn referred such employees.In this respect the record shows that two such referrals were made, both employeesbeing burners.According to Fry, the dismantling of the tanks was completed inApril 1965.For the reasons heretofore indicated Samuel Fry did not impress me as being avery trustworthy witness.Although several of the alleged discriminatees had diffi-culty in recalling specific dates, all nevertheless impressed me as being unsophisti-cated, truthful witnesses.Accordingly, I credit the testimony of Otis Reams, GeorgeRobert Young, George Oliver, and Woodrow Barfield, wherein such testimony is in'Although Gandy's testimony in general was credible, in view of the timing of his dis-charge discussed hereinafter,I cannot accept his testimony concerning Fry's allegedremark at the time of his termination and find that he was mistaken therein.s Pry's attention was called to his affidavit submitted to the General Counsel whereinhe asserted that Young was terminated because of unsatisfactory work performance.Thereupon,Fry changed his testimony discussed above and stated that Young wasterminated because of his unsatisfactory work. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDconflict with that of Samuel Fry, and find that Fry interrogated Reams, Young,Oliver, and Barfield concerning their union membership and threatened them withdischarge if they joined the Union.Charles Weems credibly testified that on or about November 1, 1964, he obtainedthe checkoff cards from Reams, Young, and Oliver among others, and later talkedto Fry about signing a contract.Fry replied that he had no authority to sign sucha contract, stating that it had to be signed by Stanley Harrison, Respondent's presi-dent, who was in Chicago.Weems testified that he visited the jobsite once or twiceand Fry again told him that he had no authority to execute a bargaining agreement.Thereafter the Union made a decision to picket the Respondent's operations if theRespondent did not sign an agreement.As a consequence Weems told Fry that ifPresident Harrison did not come to Detroit within a reasonable time for the purposeof signing a contract the Union would have "to put up a protest ......About 3 dayslaterHarrison arrived in Detroit and the contract was signed at the St. Auburn-Newton jobsite by Harrison and the Union's business manager. President StanleyHarrison testified that the contract with the Union was signed on November 23, 1964,and at that time he told Fry that he had signed the agreement.Harrison testified that the Respondent itself started initially to perform thescraping work; i.e., the scraping of tar and the removal of oil and tar residue fromthe tanks formerly performed by the laborers, but found that it was not profitableas the Respondent did not have the appropriate equipment for such work.As aconsequence the Respondent arranged to engage a subcontractor to perform thework.The job was let to the Geroan Contracting Company of Detroit, Michigan.Pursuant to the contract, Geroan physically removed the timbers and the tar residue,and cleaned out the interiors of the gas tanks so that the Respondent could proceedwith its demolition work and subsequently was paid its fee. In this respect the con-tract between the Respondent and the Michigan Consolidated Gas Company calledfor a completion date of January 20, 1965, but the work was not actually completeduntil about the second week in April 1965.Harrison testified that the need for laborers was "absolutely" ended on Novem-ber 27, 1964.Harrison further testified that from about that date until the work wasterminated only two persons classified as laborers, Clarence Oats and William Powell,were employed.Both worked until April 16, 1965, and were paid at the rate of$3.57 an hour as required under the union contract.Harrison also testified thatprior to the completion of the job the Respondent's records indicated that an employeenamed Tef ie Coleman worked for about 3 days as a laborer and a second employeenamed Clester Hughes likewise worked as a laborer during the months of January,February, and March, both at the same rate.Harrison and Fry testified that duringthe period following November 27, 1964, until completion of the project the workformerly done by laborers was performed by burners.Concluding FindingsThe Respondent contends that the layoffs, or discharges, resulted solely from eco-nomic considerations precipitated by the lack of work for laborers. It argues ineffect that no antiunion bias existed as the Respondent negotiated a contract withthe Union and in no way violated that agreement.With respect to Reams, Young,and Oliver, it specifically urges that there is no evidence that they were the "unionactivators"; if they had been replaced by "nonunion" employees a casual link mightbe shown but none was replaced.As to Gandy, the Respondent asserts that he waslaid off on October 16, 1964, prior to the inception of any union activity, and neversigned a union authorization card.The Respondent also urges that Barfield likewisenever joined the Union or signed a union authorization card and his discharge couldnot in any manner be attributed to union activity on his part.The General Counsel argues that the actual reason for the Respondent's termina-tion of the five laborers was because they had either signed authorization cards inbehalf of the Union or had otherwise indicated their support of, or adherence to,the Union.I find no validity in the Respondent's argument that the discharges were motivatedsolely because of a lack of work for the laborers.This argument is refuted by evi-dence that a substantial amount of the dismantling requiring the use of commonlabor remained at the time the men were terminated.Moreover, Geroan, the sub-contractor whose labor force apparently was not unionized, came on the sceneshortly after the termination of the Respondent's laborers and performed the samework started by the latter.President Harrison in his testimony revealed that at least HARRISON IRON & METAL COMPANY5 39two laborers were hired in early 1965, Jeffie Coleman who worked about 3 days,and Clester Hughes, who worked from January until the completion of the project.It is obvious from a preponderance of the evidence that the labor work was sub-contracted by the Respondent because its laborers involved herein had either joinedthe Union or the Respondent either believed or suspected that they had in fact joinedand the Respondent was unwilling to pay them the substantially higher union scalerequired under the contract.Concededly the Respondent had the legal right tosubcontract his work without violating Section 8(a)(3) providing such action wastaken because of economic reasons. But that is not the case here. The Respondent'saction in effect amounted to a partial cessation of its business and was designed toavoid paying the increased cost resulting from unionization;it consequently had theeffect of discouraging union membership and was invalid.6The Respondent's reluctance at having its laborers unionized is clearly revealed inthe conduct of Superintendent Fry and Foreman Batey during the several weeksprior to the signing of the contract.Fry's interrogation of employees, his threatsthat employees would sign away their jobs if they joined the Union, coupled withhis admonition that the employees should not identify the Respondent as the con-tractor on the project, and Batey's admonition to employees to hide upon arrival ofthe union agents whose mission was to organize the laborers,reflect a clear patternof opposition to their unionization.The pattern was completed when Weems threat-ened picketing of Respondent's projects resulted in Harrison coming to Detroit3 days thereafter to sign a contract providing for the increased union wage scale.Within less than a week after the signing of the agreement, the laborers who wouldhave received the increased wages, except Gandy whose situation is treated sepa-rately below, were terminated.The Respondent had actual knowledge that Reems, Young, and Oliver had joinedthe Union as shown in their credible testimony describing their conversations withFry.Despite Barfield's failure to sign a union authorization card,the Respondent,on the basis of Barfield's affirmative reply to Fry's interrogation as to whether hehad joined the Union, in fact believed that he had joined.On the basis of all theforegoing,I find and conclude that Respondent,by itsdischarge of George RobertYoung, Otis Reams, George Oliver, and Woodrow Barfield and its subsequent refusalto reinstate them while work was available, discriminated against them in theiremployment because of their union activities and membership or, in the case ofBarfield,because of the Respondent's belief that he was a union member and therebyviolated Section 8 (a) (3) and(1) of the Act.7The discharge of John Gandy, although on its face suspicious, nevertheless requiresa different result.Gandy did not join the Union and there is no evidence to supportan inference that the Respondent either believed or suspected that Gandy was aunion member or adherent. The discharge of John Gandy occurred on October 16more than a month before the contract with the Union was signed.I therefore find and conclude that the evidence does not establish that Respondentin fact discriminated against Gandy, and I shall recommend that the complaint inCase 7-CA-5088(4) be dismissed .8I also find and conclude that the Respondent violated Section 8(a)(1) of the Actby Fry's conduct in interrogating the employees as to whether they had signed unioncards and by threatening them with discharge because they had signed union cards.9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities as set forth in section III, above, occurring in connectionwith the operations of Respondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a) (1) and (3) of the Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the6SeeTextileWorkers Union of America v. DarlingtonMfg.Co., 380 U S. 2637 SeeHarry-Tancredi,139 NLRB 15108In all other respects, the Respondent'smotion to dismiss thecomplaint1sdenied.°N.L.R.B. V. IrvingTaitel, et at., d/h/a Taitelc6Son,261 F. 2d1 (CA.7) ;Joslyn DryGoodsCompany,118 NLRB 555, 586. See alsoEarl Latsha LumberCo.,154 NLRB 429. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.I shall further recommend that the Respondent be ordered to make GeorgeRobert Young, Otis Reams, George Oliver, and Woodrow Barfield whole for anyloss of earnings they may have suffered by reason of the discrimination against themby paying them a sum of money equal to the amount that they would have normallyearned as wages from the date of the discrimination to the date their services wouldnot have been needed on the aforementioned Detroit area projects. In computingtheir backpay, deductions shall be made for their interim net earnings on a quarterlybasis in the manner provided by the Board in F.W. Woolworth Company,90 NLRB289.The backpay with respect to all four employees shall include interest at 6 per-cent per annum to be computed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716. The Respondent must also be ordered to cease and desist fromhereafter interrogating employees as to whether they have signed union cards, andthreatening them with loss of their pay if they had signed union cards. In view ofthe nature of the unfair labor practices committed, the commission of similar andother unfair labor practices reasonably may be anticipated. I shall therefore recom-mend that the Respondent be ordered to cease and desist from in any mannerinfringing upon the rights guaranteed to its employees by Section 7 of the Act.As the Detroit projects ended in April 1965 and, because of the unusual characterof the dismantling work involved 10 there is practically no likelihood of the Respond-ent obtaining such contracts within the Detroit area within the foreseeable future,I do not find it appropriate to recommend either that the Respondent be ordered toreinstate the four discriminatees or to place and maintain their names on a preferen-tial hiring list in the event the Respondent should obtain contracts within the Detroitarea in the future.As the Respondent maintains no office within the Detroit area, the posting of anotice would be inadequate to inform the discharged employees of the order recom-mended herein.Accordingly, I shall further recommend instead a copy of thenotice be mailed to each such employee at their last known addresses.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.By discharging George Robert Young, Otis Reams, George Oliver, and Wood-row Barfield, and thereafter failing to reinstate them to substantially equivalent posi-tionswhile work was available, because of their union membership and activities,Respondent engaged in discrimination to discourage membership in the Union,thereby engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.4.By interfering with, restraining, and coercing employees in exercising the rightsguaranteed them by Section 7 of the Act, including the discharge of Young, Reams,Oliver, and Barfield and the interrogations and threats by Fry, Respondent hasengaged in, and is engaging in, unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The allegation of the complaint that Section 8(a)(3) of the Act was violatedby the Respondent's discharge of John Gandy has not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law it is recom-mended that Harrison Iron & Metal Company, Chicago, Illinois, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees about their union activities and threaten-ing them with reprisals for engaging in such activity.(b)Discouraging membership in the Union or any other labor organization bydischarging or otherwise discriminating in regard to hire or tenure of employmentof any employee.1OPresident Harrison testified that only four such gas storage structures had been dis-mantled, and only two or three contractors had completed such work withti theUnited States. HARRISON IRON&METAL COMPANY591'(c) In any other manner interfering with,restraining,or coercing its employees..in the exercise of the right to self-organization,to form, join,or assist labor orga-nizations,to bargain collectively through representatives of their own choosing, and-.to engage in other concerted activities for the purpose of collective bargaining or-other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Make George Robert Young,OtisReams,George Oliver, and Woodrow-Barfield whole for any loss of pay they may have suffered by reason of their dis-charges, in the manner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary or appropriate-to analyze the amount of backpay due and all other rights under the terms of this-Decision.(c)Mail a copy of the attached notice marked"Appendix"11 to each of theemployees referred to above.(d)Notify the said Regional Director,in writing,within 20 days from the receiptof this Decision,what steps Respondent has taken to comply herewith.12n In the event that this- Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall he substituted for the words"a Decision.and Order."v In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Labor-Relations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate employees about employees'union activities in amanner constituting interference,restraint,and coercion in violation of Section,8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge for engaging in unionactivity.WE WILL NOT discourage membership in any union by discharging or other-wise discriminating in regard to hire or tenure of employment of any employee.WE WILL NOT in any other manner interfere with,restrain,or coerce our-employees in the exercise of their right to self-organization,to form,join orassist labor organizations,tb bargain collectively through representatives oftheir own choosing,and to engage in other concerted activity for the purposeof collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities.WE WILL make George Robert Young, Otis Reams,George Oliver, and,Woodrow Barfield whole for any loss of pay they may have suffered by reasonof their discharges,together with interest at the rate of 6 percent.All our employees are free to become or remain members of any labor organization.HARRISON IRON & METAL. COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)If employees have any question concerning this notice or compliance with its pro -visions,they may communicate directly with the Board'sRegional Office, 500 Book _Building, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 226-3244._